ORDER
The Disciplinary Review Board having filed a report with the Court recommending that GEORGE P. PREDHAM of NEPTUNE CITY, who was admitted to the bar of this State in 1974, be suspended from the practice of law for a period of six months on the basis of activities that reflect adversely on respondent's honesty, trustworthiness, and fitness as a lawyer, *277in violation of RPC 8.4(b), respondent having entered guilty pleas to charges of contempt of court, terroristic threats, aggravated assault with a deadly weapon and possession of a weapon for unlawful purposes;
And the Disciplinary Review Board further recommending that prior to reinstatement respondent demonstrate that he is psychologically fit to practice law;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and GEORGE P. PREDHAM is suspended from practice for a period of six months, effective June 28, 1993, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent submit satisfactory evidence that he is psychologically fit to practice law; and it is further
ORDERED that respondent receive regular psychiatric counseling for a period of one year; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.